Title: To James Madison from Josiah Meigs, 1 December 1814
From: Meigs, Josiah
To: Madison, James


        
          Genl. Land Office 1st. decr. 1814.
        
        The Commissioner of the General Land Office respectfully represents to the President of the U States that by letters from the Governor of the Indiana Territory it appears that applications have been made to him for the purpose of obtaining leases of some reserved sections in that territory which exhibit appearances of salt springs—for the purpose of making experiments.
        By the 2d sect. of the act of March 3d 1807 the President is authorised to cause such springs to be leased for a term not exceeding three years, and on such conditions as he shall think proper; which is respectfully submitted.
        
          J Meigs,Commissioner of theGeneral Land-Office
        
      